Citation Nr: 0812659	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for a depressive 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an initial rating of 30 percent 
for depressive disorder, effective April 19, 2000.  By a June 
2007, the Board denied an increased rating for a depressive 
disorder.  By a November 2004 decision, the Board declined to 
reopen the appellant's previously denied claim of entitlement 
to VA benefits.  In October 2007, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
filed a Motion for Remand (Motion).  Pursuant to that Motion, 
in a November 2007 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board decision and 
remanded the claim to the Board for readjudication in 
accordance with the Motion for Remand.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for an increased initial rating for a depressive 
disorder.

The veteran most recently underwent a VA mental examination 
in October 2006.  The examiner at that time diagnosed the 
veteran with cognitive disorder, NOS, and a depressive 
disorder.  The veteran is currently service-connected for a 
major depressive disorder.  The examiner stated that the two 
diagnoses were separate and distinct entities with no 
relation to one another and that the cognitive decline 
overshadowed the depressive symptoms, but did not distinguish 
between the effects of each disability when she assigned an 
overall GAF of 45.

Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination addressing the current nature and severity of the 
veteran's service-connected depressive disorder, is 
necessary.  In this regard, the examiner on remand should 
review the October 2006 examination report and findings and 
provide an opinion that distinguishes the effects of the 
service-connected depressive disorder from the effects of the 
non-service connected cognitive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the October 2006 opinion to 
review the veteran's claims folder.  The 
review should be indicated in the report.  
If this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
review the October 2006 examination report 
and findings to ascertain the current 
nature and extent of the veteran's 
service-connected depressive disorder as 
opposed to the non service-connected 
cognitive disorder.  Specifically, the 
examiner should distinguish which symptoms 
are due solely to the veteran's service-
connected depressive disorder versus 
symptoms attributable to the non-service 
connected cognitive disorder.  The 
rationale for the opinion must be 
provided.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

